Title: To Thomas Jefferson from Albert Gallatin, [16 June 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [16 June 1801]
               
               Of the seven Offices applied for by T. Coxe, that of Secy. of the navy was designed for another person, the three in the customs are undecided & may perhaps remain a lenghth of time in that situation until general arrangements are made, and that of Supervisor was applied for by P. Muhlenberg in whose favor a representation was made by the whole republican representation of Pennsylva. in Congress, and whom it was necessary to appoint from considerations connected with the political situation of that State.
               The two other offices were that of Comr. of the Revenue and that of Inspector of first survey & collector of int. revenue for Philada. (the two last united together). That of Comr. seemed on first impression to be the best fitted for Mr Coxe, as being the very one which he had held before. The objections to this were—that W. Miller was really a very good officer & that Mr Coxe seemed to prefer an office in Philada. Hence it has been thought most eligible to offer to Mr Coxe the two united offices of inspector & collector now held by Ths. Ross and Ash. In favor of this it may be said 1st. the most profitable of the two that of collector does not depend on the Senate, & arrangements have been made with P. Muhlenberg to secure Mr Coxe’s appointment—2d that 2000 drs. in Philada. will really be worth more to Mr C. than 3000 here. The emoluments as stated by the officers themselves (exclusively of direct tax) and after making their own deductions for clerk hire office rent & fuel and official expenditures are 550 Drs. for inspector—1450 for collector—But they are under-rated—
               Should Mr. C. be dissatisfied I think the survey of Gen. Hand might be added to his inspectorship. The public would save 700 dollars salary & clerk, and the commission & fees would give an addition of at least 700 dollars to Mr. C. But as this is connected with a general arrangement it would not be proper to mention it at present.
               
                  
                     A. G.
                  
               
            